  Case 1:19-mc-00209-CFC Document 4 Filed 08/29/19 Page 1 of 2 PageID #: 37




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


                                                  )
In re:                                            )
                                                  )
Application of Storag Etzel GmbH for an        )         Case No.:
Order, Pursuant to 28 U.S.C. § 1782, to Obtain )
Discovery for Use in a Foreign Proceeding      )
                                                  )
                                                  )     CONFIDENTIAL
                                                  )     FILED UNDER SEAL
                                                  )
                                                  )

                        DECLARATION OF TIMOTHY P. HARKNESS

Pursuant to 28 U.S.C. § 1746, I, Timothy P. Harkness, declare:

         1.    I am a Partner with the law firm of Freshfields Bruckhaus Deringer US LLP,

attorneys for applicant Storag Etzel GmbH ("Applicant") in the above-referenced matter.

         2.    Annexed hereto as Exhibit A is a true and correct copy of the proposed subpoena

requesting documents that Applicant seeks permission to serve upon Baker Hughes, a GE

Company, LLC ("Respondent") pursuant to 28 U.S.C. § 1782.

         3.    Annexed hereto as Exhibit B is a true and correCt copy of the proposed subpoena

requesting deposition testimony that Applicant seeks permission to serve upon Respondent

pursuant to 28 U.S.C. § 1782.

         4.    Annexed hereto as Exhibit C is a true and correct copy of In re Application of

Reliance Flag Telecom Ireland Ltd and Reliance Globalcom Ltd., No. 18-mc-00179 (D. Del.

Jun. 14, 2018), Order, D.I. No. 5, provided pursuant to D. Del. LR 7.1.3(7).

         5.    Annexed hereto as Exhibit D is a true and correct copy of In Re: Application of

Stadtwerke Frankfurt Am Main Holding GmbH, No. 19-mc-00001 (S.D. Ga. Feb. 27, 2019),

Order, D.I. No. 3, provided pursuant to D. Del. LR 7.1.3(7).
  Case 1:19-mc-00209-CFC Document 4 Filed 08/29/19 Page 2 of 2 PageID #: 38



       6.      Annexed hereto as Exhibit E is a true and correct copy of In re Application of

Stadtwerke Franlfurt Am Main Holding GmbH, No. 19-mc-00035(JMF) (S.D.N.Y. Jan. 31,

2019), Order, D.I. No. 8, provided pursuant to D. Del. LR 7.1.3(7).




I declare under penalty of perjury that the foregoing is true and correct.

Executed August 26, 2019




                                                   Timothy P. Harkness




                                                  2
